Case 1:18-CV-09731-UA DocumentZ Filed 10/23/18 Page

JS 44CISDNY
REV. 061'01»'17

ClVIL COVER SHEET

§§611773

The JS~44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form. approved by the Judiciat Conference of the
United Slates in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet

PLA[NT|FFS
3 WEST 16th STREET. LLC (APPELLANT)

ATTORNEYS F|RM NAME, ADDRESS, AND TELEPHONE NUN|BER

MCLAUGHL|N

STERN, LLP

260 MAD|SON AVENUE, NEW YORK, NEW YORK 10016
TEL.: (212) 448-1100

DEFENDANTS

MAR|ANNE T. O'TOOLE. AS CHAPTER 7 TRUSTEE FOR THE ESTATE OF

STEVEN J. ANCONA (APF’ELLEE)

A`I`|'ORNEYS (|F KNOWN)
LaMON|CA HERBST 81 MANlSCALCO LLP

3305 JERUSAL.EM AVENUE, WANTAGI~|, NEW YORK11793

TEL.: 151 61 826-6500

CAUSE OF ACT¥ON (CE`FE_ THE U.S. C|V|l.. STATUTE UNDER WH|CH YOU ARE FIL|NG AND WR|TE A BR|EF STATEMENT OF CAUSE}
(DO NOT C|`I'E JUR|SDICTEONAL. STATUTES UNLESS D|VERSITY)

Banl<ruptcy Appeal, 28 U.S.C. Sec. 158(a)

i-las this action. case, or prooeeding. or one essentially the same been previously filed in SDNY at anytime? No -Yes[:j
lfyes. was this case Vo|.f:\ lnvot. |:1 Dismissed. N01:1 Yes f:] |fyes,give date

NolX]

lS THlS AN lNTERNATlONALARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONL Y)

CONTRACT

11160
11190
11195

11195

lNSURANCE
MAR|NE
M|LLER ACT
NEGOT}ABLE
|NSTRUMENT
RECOVERY OF
OVERPAYMENT &
ENFORCEME\|T
OF JUDGMENT
MED|CARE ACT
RECOVERY OF
DEFAULTED
STUDENT LOANS
(EXCL VETERANS)
RECUVERY OF
OVERPAYMENT
OF VETERAN`S
BENEFT|'S
STOCKHOLDERS
SU|TS
OTHER
CONTRACT
CONTRACT
PRODUCT
L|AB|L|TY
FRANCHBE

REAL PROP E RTY

11210

11220
11230

11240
11245

[1290

 

 

 

 

LAND
CONDEMNAT|ON
FORECLOSURE
RENT LEASE &
EJECTMENT
TORTS TO LAND
TORT PRODLJCT
L|AB|L|TY

AU.. OTHER
REAL PROPERTY

TO RTS

PERSONAL lNJURY

1 131oAer>LANE

1 1 315 A:RPLANE PRODUC':
LrAelLlTv

1 1320 AssAuL'r. LleEL a
SLANoER

1 1330 FEDERAL
EMPLOYERS'
LlABluw

1 1340 MAR|NE

1 1345 MAR|NE PRODUCT
LlAelurY

1 1350 MoToR vEchLE

1 1355 MoToR vEchLE
PRoDucT LiAeluTY

1 1360 oTHER PERSONAL
lNJuRY

1 1362 PERSONAL w.luRY-
MEo MALPRAchcE

AC`F|ONS UNDER STATUTES
ClV|L RIGHTS

[ ]440 OTHER CN|L R|GHTS
(Ncn-Prisoner}

1 1441 vonNG

1 1442 EMPLOVMENT

1 1443 HousiNGr
ACCOMMODAnoNS

1 1445 AMER|GANS vu'rH
olsAelLlrlES-
EMPLOYMENT

1 1445 AMERlCANS \MTi-:
olsAelLlTlES .OTHER

1 1448 EoucATloN

Check if demanded in complaint.'

CHECK |F TH|S |S ACLASS ACT|ON
UNDER F.R.C.P. 23

DEMAND 3 N"A

oTHER N/A

Check YES only if demanded in complaint
JuRY DEMAND; lIE YES l~io

& Case No.
Yes EI
NATURE OF SU |T
ACTlONS uNDER STATUTES
FF.RSoNAL JNJuRY FoRFElTuREiPENALTv BANKRuPTcY
[ 1 357 HEALTHCARE|'
PHARMACEUT|CAL PERSONAL 625 DRUG RELA';'ED bd 422 APPEAL
1NJURWPRoouCT LlABlLlT¥ [SlE|ZURE OF pmpng 25 USC 153
§ 1355 PERSONAL lNJURY 21 USC 881 [ 1423 \MTHDRAWAL
PRCDUCT LlABlLlTY [ 1690 OTHER SC 157
f §358 ASBESTOS PERSONAL
lNJURY PRODUCT
LfABlLlTY FROPERTY RlGHTS
PERSON.AL PROFERTY 1 § 820 COPYR{GHTS
1 1830 PATENT

[ 1 370 GTHER FRAUD
1 ]371 TRUTH |N LEND|NG

1 1 535 PATENT-ABBREWATED NEWDRuG APPL¢cAT:ON
1 1 340 TRADEMARI»<

seem secuRi'rY
1 1350 orHER F>ERSONAL LAeoR 1 1361 HlA (1395111
PRoPERrv oAMAGE 1 1362 BLACK l.uNG 19231
1 1355 PRoPERTv DAMAGE 1 1710 FA|R LABOR 1 1363 onvc:ioiww 14051g11
PRoDucTuAe:LirY srANDARDS Acr 1 1 364 3610 nTu-: xvi
1 1720 LABORNGMT 1 1 365 Rsl14051g11
PRisoNER Pennons REtATloNS
[1 1;$3$%%%§§1%%~55 1 1740 nAleAv moon AcT
FEoi=_RAL TAx suiTs
vAcATE seNTENcE [LéA;SE1A';;`T“1'FL,\YAL"§G'CAL
23 usc 2255 1 1 370 TAxEs (u.s. Piaimirr or
1 1530 HABEAS coRPus 1 1790 07HER LAooR Defendann
1 1 535 oEATH PENN_rY urleAnoN 1 1 371 155-mine PARTv
1 1540 MANDAMus 3 owen 1 1791 EMPL RET inc 26 usc 7509
sEouerv 407(1;1=594)
1MMlGRA7101\1
PR:soNER clvlL Risms
1 1462 NATURAuzATloN
1 1550 civn_ elGHrs APPL:cATlON
1 1555 PRrsoN common 1 1465 07HER luulerzmlow
1 1560 cwu_ 05741NEE AchoNs
coNornoNS 01= coNFiNEMENT

Judge Previously Assigned

OTHER STATUTES

1 1375 FALSE sums
1 1376 QUlTAM

[ 1400 STATE
REAPPURT|ONMENT

[ 1410 ANT|TRUST

[ 1430 BANKS& BANK[NG

[ 1450 COMMERCE

[ 1460 DEPORTAT¥ON

[ 1470 RACKETEER lNFLU-
ENCED 84 CGRRUPT
ORGANlZAT|ON ACT
(R|CO)

[ 1480 CONSUMER CREDF|'

[ ]490 CABLEISATELL|TE TV

1 1350 sECUanF_Sr
coMMOQmES.'
EXCHANGE

1 1 590 owen STATuTORY
Ac'rloNS
1 1891 AGRicuLTuRALAc'rs

1 1 593 eNleoNMENTA¢_
MATTERS
1 1 395 FREEDOM 01=
lNFORMAnoN 437
1 1 899AR017R4710N
1 1 99940M1N197RATsz
PROCED\JREACT.'REW Ew 02
AP:=EAL oF AGENCY 0501610~

[ 1 950 CONSTLTUT|ONAL|TY OF
STATE STATUTES

DO YOU CLA|N| THIS CASE [S RELATED TO A CEV|L CASE NOW PENDING |N S.D.N.Y.

AS DEF|NED BY LOCAL RULE FOR D|V|S|ON OF BUS|NESS 13?

lF SO, STATE: Case not yet pending. Notice of Appea| filed 10104!2018 in S.D.N.Y. Bankr.

JUDGE

Case No. 14-10532-mkv (juclge 1' docket number not yet assigned).

DOCKET NUMBER

 

NOTE: `(ou must also submit at the time of filing the Statement of Re|atedness form (Form EH-32).

Case 1:18-CV-09731-UA Document 2 Filed 10/23/18 Page 2 of 2

(PLACEAN X IN ONE BOX ONLY) ORIG!N

1 Original 1:1 2 Removed from 1:13 Remanded 1:1 4 Reinstated or 1:1 5 TfanSfeTfefi fr_Gn'l 5 6 E:g::;::id m 7 'j:§;ea|f::n?'$mct
Proceedlng State Court from Reopened (SPEC'W DlSll’le} (Transferred) Magis‘rate wage

Appe||ate
g a, all parties represented Court
1`_“1 3 Munidistrici 1_1119511071 1oirec1 Fila1

1:| b_ At|eastone party

is pro se.
(PLACE AN X FN ONE BOX ONl'-Y) BAS|S OF JUR!SD|CT|ON IF DIl/ERS!TY, lNDICA T'E
m 1 U.S. PLAINT|FF 1:1 2 U.S. DEFENDANT 3 FEDERAL QUEST[ON 1:14 Dl\/ERS|TY ClTIZENSHlP BELOVl/.

1u.s. NoT A PARTY)

C|T!ZENSH|P OF PR|NC|PAL PART|ES (FOR D|VERS[TY CASES ONLY)

(P|aoe an [X] in one box for Pfaintiff and one box for Det’endant)

PTF DEF Pn= DEF PTF DEF

cszN oF 71116 sTA‘rE 1 1 1 1 1 1 cszN ore susJEc'r oF A 1 131 1 3 1NcoRPoRATED and PRINC1PA1_ PLAca 1 15 1 15
FoREleN couNTRY oF susiNEss 1N ANoTHER sTA'rE

clleEN oF ANoTHER srATE 1 12 1 12 choRPoRATEo orPR1N01PAL PLACE 1 141 14 FoREleN NAnoN 1 16 1 16

GF BUS|NESS |N THiS STATE

PLA|NTlFF(S) ADDRESS(ES) AND COUNTY(|ES)
DEFENDANT(S) ADDRESS(ES) AND COUNTY(|ES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTAT!ON lS HEREBY MADE TH.i’tTl AT TH|S T|ME. l HAVE BEEN UNABLE, W|TH REASONABLE DiL.|GENCE, TO ASCERTA|N
THE RES|DENCE ADDRESSES OF THE FOLLOWING DEFENDANTS: '

COURTHOUSE ASSlGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Loca| Rule for Division of Business 18, 20 or 21.

checkone: T1-us ACT101\1 sl-!Oui.o BE ASS1GNED TO: [:] VVH|TE PLA|NS 7 MANHATTAN

oATE 1010412013 S‘GNATURE OF ATVORNEY OF RECORD Az])i\:ll;reo 70 PRACT|CE 1N THls DisTRlcT

f [
RECE|PT # i/;\,L/:;“`“/§.]/:\;j;f 11 ' ”._ Eto:r:`: (B[.;¢Toic?g 111/l 1,1;7|:[113““0' 09_ Yr' L)
l`\llagistrate Judge is to be designated by the Clerk of the Court.
N|agistrate Judge is so Designated.
Ruby J. Krajick, Cler|< of Court by Deputy Clerk, DATED

UN|TED STATES D|STR!CT COURT (NEW ‘(ORK SOUTHERN)

